Case 1:19-cv-03545-KPF Document 1-4 Filed 04/22/19 Page 1 of 3




                   Exhibit D
    Case 1:19-cv-03545-KPF Document 1-4 Filed 04/22/19 Page 2 of 3
                                      SOCLEAN 2 GO


                                     Figure 1
                                SoClean 2 Go System
                                                                        Black Hose




               Cloth Chamber




Filter
                          CPAP Mask                   Ozone Generator




                                    Figure 2
                         SoClean 2 Go Attached to CPAP




                                           1
Case 1:19-cv-03545-KPF Document 1-4 Filed 04/22/19 Page 3 of 3




                           Figure 3
                      SoClean 2 Go – Scale




                           Figure 4
                      SoClean 2 Go – Filter




                                                  Filter




                               2
